DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claims 8 and 9 include recitations of “polarizer”; however, for consistency, the recitations are presumed to be intended as “polariser”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 8,957,863) in view of Akiba et al. (US 6,292,439), both of record.

Regarding claim 1, Polak discloses a digital display device (see Figs. 1-8) comprising, from top to bottom, a transflective liquid crystal display cell (204), a second red filter (405; col. 11, line 6 – col. 12, line 9 and claim 1) and an emissive display cell (205), the transflective liquid crystal display cell (204) displaying information with at least one first seven-segment digit (407, Fig. 4; col. 5, lines 44-67 and col. 9, lines 42-48) and the emissive display cell (205) comprising a plurality of juxtaposed light points which are arranged so as to display at least one second seven-segment digit (col. 6, lines 18-32 and col. 10, lines 32-46).
Polak fails to explicitly disclose a first red filter.
However, Akiba discloses a digital display device (see Figs. 1-22) comprising, from the top, a first red filter (18, Figs. 3-5; col. 7, lines 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired.

Regarding claim 2, Polak discloses wherein the transflective liquid crystal display cell (204) is a Twisted Nematic Liquid Crystal Display cell (col. 8, lines 20-22) with which are associated a linear polariser (401, Figs. 4 and 6) disposed above the twisted nematic liquid crystal display cell (407) and a transflective polariser (405, Figs. 4 and 6; col. 9, line 63 – col. 10, line 8) disposed below the twisted nematic liquid crystal display cell (407).

Regarding claim 3, Polak discloses wherein the emissive display cell (205) is an Organic Light-Emitting Diode display cell (col. 6, lines 18-23) which emits a red light (see Fig. 6 and col. 11, lines 14-24 and 34-43; emitted light includes at least red light).

Regarding claim 4, Polak discloses, from top to bottom and in this order:
the linear polariser (401);
the twisted nematic liquid crystal display cell (407);
the transflective polariser (405; col. 9, line 63 – col. 10, line 8);
the second red filter (405; col. 9, line 63 – col. 10, line 8);
the organic light-emitting diode display cell (205) (see Fig. 6).
Polak fails to explicitly disclose the first red filter.
However, Akiba discloses, from the top, the first red filter (18) and the linear polariser (14) (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate, from the top, the first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired, and since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art (Akiba, col. 7, lines 30-38).  See MPEP 2144.04.

Regarding claim 5, Polak discloses, from top to bottom and in this order:
the linear polariser (401);
the twisted nematic liquid crystal display cell (407);
the transflective polariser (405; col. 9, line 63 – col. 10, line 8);
the second red filter (405; col. 9, line 63 – col. 10, line 8);
the organic light-emitting diode display cell (205) (see Fig. 6).
Polak fails to explicitly disclose the first red filter.
However, Akiba discloses, from the top, the linear polariser (14) and the first red filter (18) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate, from the top, the linear polariser and the first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired, and since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art (Akiba, col. 7, lines 30-38).  See MPEP 2144.04.

Regarding claim 8, Polak discloses wherein the linear polarizer (401) is in direct contact with the twisted nematic liquid crystal display cell (407) (see Figs. 4 and 6), the transflective polarizer (405; col. 9, line 63 – col. 10, line 8) is in contact with the twisted nematic liquid crystal display cell (407) and the second red filter (405; col. 9, line 63 – col. 10, line 8) (see Figs. 4 and 6), and the organic light-emitting diode display cell (205) is in contact with the second red filter (see Fig. 6).
Polak discloses the colored reflective polarizer 405 is made of two layers:  a colored dichroic polarizer layer (i.e., second red filter) and a reflective polarizer layer (i.e., transflective polarizer) (col. 10, lines 1-3).  Since there are a finite number of possibilities (two) for arrangement positions of the layers, it would have been obvious to one of ordinary skill in the art to stack the two layers in either order with no unexpected results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the transflective polarizer is in direct contact with the twisted nematic liquid crystal display cell and the second red filter, and the organic light-emitting diode display cell is in direct contact with the second red filter, since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art.  See MPEP 2144.04.
Polak fails to explicitly disclose wherein the linear polarizer is in direct contact with the first red filter.
However, Akiba discloses wherein the linear polarizer (14) is in direct contact with the first red filter (18) (see Figs. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the linear polarizer is in direct contact with the first red filter, as in Akiba, into the digital display device of Polak to contribute to a thinner display panel, and since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art (Akiba, col. 7, lines 30-38).  See MPEP 2144.04.

Regarding claim 9, Polak discloses wherein the transflective polarizer (405; col. 9, line 63 – col. 10, line 8) is in contact with the twisted nematic liquid crystal display cell (407) and the second red filter (405; col. 9, line 63 – col. 10, line 8) (see Figs. 4 and 6) and the organic light-emitting diode display cell (205) is in contact with the second red filter (see Fig. 6).
Polak discloses the colored reflective polarizer 405 is made of two layers:  a colored dichroic polarizer layer (i.e., second red filter) and a reflective polarizer layer (i.e., transflective polarizer) (col. 10, lines 1-3).  Since there are a finite number of possibilities (two) for arrangement positions of the layers, it would have been obvious to one of ordinary skill in the art to stack the two layers in either order with no unexpected results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the transflective polarizer is in direct contact with the twisted nematic liquid crystal display cell and the second red filter and the organic light-emitting diode display cell is in direct contact with the second red filter, since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art.  See MPEP 2144.04.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 8,957,863) in view of Akiba et al. (US 6,292,439), as applied to claim 1 above, and further in view of Takahashi et al. (US 2018/0005567), of record.

Regarding claim 6, Polak in view of Akiba discloses the limitations of claim 1 above, but fails to explicitly disclose a light sensor which, placed under the emissive display cell, measures the intensity of the ambient light, said measurement of the intensity of the ambient light being used to accommodate the luminosity of the emissive display cell depending on the ambient illumination conditions.
However, Takahashi discloses a display device (see Figs. 1-24) comprising a light sensor (19, Fig. 1; 65, Figs. 2-7) which, placed under the emissive display cell (100, Figs. 13-16 and 20-23), measures the intensity of the ambient light (para. [0068]), said measurement of the intensity of the ambient light being used to accommodate the luminosity of the emissive display cell (100) depending on the ambient illumination conditions (paras. [0084-0087]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light sensor which, placed under the emissive display cell, measures the intensity of the ambient light, said measurement of the intensity of the ambient light being used to accommodate the luminosity of the emissive display cell depending on the ambient illumination conditions, as in Takahashi, into the display device of Polak and Akiba for an eye-friendly operation of the device according to bright and dark environments.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 8,957,863) in view of Akiba et al. (US 6,292,439) and Takahashi et al. (US 2018/0005567), as applied to claim 6 above, and further in view of Wang et al. (US 2021/0385360).

Regarding claim 7, Polak in view of Akiba and Takahashi discloses the limitations of claim 6 above, but fails to explicitly disclose wherein an aperture is formed in a completely opaque cathode of the emissive display cell so that the ambient light which penetrates from above in the digital display device can reach the light sensor.
However, Wang discloses a display device (see Figs. 1-11), wherein an aperture (F, Fig. 6) is formed in a completely opaque cathode (133; paras. [0073-0074]) of the emissive display cell (100) so that the ambient light (e.g., from 10) which penetrates from above in the digital display device can reach the light sensor (320) (see Figs. 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an aperture is formed in a completely opaque cathode of the emissive display cell so that the ambient light which penetrates from above in the digital display device can reach the light sensor, as in Wang, into the display device of Polak, Akiba and Takahashi to integrate the light sensor within the display panel to contribute to a thinner display panel, and to prevent any impediment in the pathway of light beams to the light sensor for effective detection.

Response to Arguments
Applicant’s arguments filed April 27, 2022 have been fully considered but they are not persuasive.  Applicant has appeared to argue that Polak in view of Akiba fails to disclose a second red filter (Remarks, p. 6).  However, Polak was cited to disclose a second red filter (405; col. 9, line 63 – col. 10, line 8, col. 11, line 6 – col. 12, line 9, and claim 1; specifically 601 of 405, Fig. 6).  The disclosed colored dichroic polarizer layer of Polak is considered to function at least in part as a red filter (col. 11, line 44 – col. 12, line 5).
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the recited digital display device generally functioning differently than that of the prior art (Remarks, pp. 6-7)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has additionally argued that Takahashi fails to disclose the light sensor placed under the emissive display cell, as recited in claim 6 (Remarks, p. 8).  However, having no defined reference as to the precise direction or relationship of “under”, Takahashi reasonably discloses the light sensor 65 placed under the emissive display cell 62, as shown in at least Figs. 2-7.
Therefore, the previous grounds of rejection under 35 U.S.C. 103 of the original claims have been maintained.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896